Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is a Non-Final Office action based on the 15/711746 application RCE filed on 12/09/2021. 
Claims 1-6, 9-10, 13-14, 16-18, & 20-21 & 23 are pending and have been fully considered.
Claim 23 was newly added.
Claim Rejections - 35 USC § 103
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


1. Claims 1-6, 9-10, 13-14, 16-18, & 20-21 & 23 are rejected under 35 U.S.C. 103(a) as being obvious over FABPULOUS in EP 2863798 ( WO/2013/191552 as cited on IDS dated 08/14/2020) in view of both LEE in US  20010021536. 
	With respect to Claims 1, 6, 9-10, 13, & 17-18, & 20-22, FABPULOUS et al. teach of a test device (1) for testing a human or animal sample, such as blood or blood components, comprising a first part (2) and a second part (3), comprising co- operating first and second coupling elements (4, 5) for coupling the first part with the second part, and a sample absorbing and/or adsorbing element (17), wherein the first part comprises a fluid reservoir(fluid collection device) (20), and wherein the second part(housing) 
 a fluid cartridge (fig. 1 & 7: ref. sign 3 "second part’), comprising:
a) a housing (see e.g. fig. 1, & 7: ref. sign 66 ’’outer wall part’) defining a lumen (fig. 7: ref. Signs 101 ’’space", 13 ’’channel’)(specifically the housing defines and elongate lumen, having a first end proximate to a connector and a second end at the opposite end, and wherein the housing is coupled to the connector);
b)    a connector (fig. 1 & 7: ref. sign 5 "second coupling part');and
c)    at least one substrate (fig.  1 &7: ref. sign 14 "strip') disposed within the lumen,
wherein the at least one substrate is configured to be in fluidic communication (via channel 22 in figure 1) with the connector so as to receive fluid from a fluid collection device (fig 1&. 7: ref. sign 2 "first part”). FABPULOUS et al. further teach that the substrate/test strip is made of porous material(the materials can for example be glass and/or cellulose fiber for example provided by Millipore US and/or nitrocellulose, for 
	LEE et al. is used to remedy this. LEE et al. teaches of an analytical test device for conducting assays of biological fluids(abstract). Lee et al. further teach of wherein the at least one substrate comprises two or more substrates disposed adjacently (fluid absorbent membrane may comprise adjacent absorbent membrane 544 and a reaction membrane 542, Para. 92 and Fig. 14). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify FABPULOUS with the teaching of Lee for the purpose of maximizing binding capacity of an absorbent substrate (Lee, Para. 0094).
With respect to Claims 2-3 & 5, FABPULOUS et al. teach in Figure 11a show device 1 where the first part 2 is placed on a second part 3 and where the devise is depicted in a first position of the first part 2. Figure 11 b shows the device 1 in a second position of said first part 2, where the plunger has been pressed onto the piercing element 52. Here, the second part 3 is similar to or identical to the second part 3 as shown in figure 1. Figure 11 a & b clearly show that the second part(3), has two parts that lock together 
With respect to Claim 4 FABPULOUS et al. teach in the embodiment shown in fig. 1 - 6 and 8 – 10, that the second part 3 is substantially plate opening has a bottom 10 opposite an open side 11. In the bottom 10 an outlet opening is provided in which a filter 12 is placed. At a side of the filter 12 opposite the bottom 10 a channel 13 connects to the filter 12, which extends in the second longitudinal direction Y. In the channel a strip 14 of materials is provided, for example as generally known from lateral flow essays, which can for example be absorbent materials as used in chromatographic applications, in known test strips or the like. By way of example the materials can for example be glass and/or cellulose fiber for example provided by Millipore US and/or nitrocellulose, for example with a thickness between 140-170um and a porosity of between 90-135 sec/4cm provided by Sartorius. FABPULOUS et al. further teach that the strip is connected(secured) to the filter(Page 6, second from last paragraph).
With respect to Claims 14,16, & 21, Lee et al. further teach of wherein the at least one substrate comprises two or more substrates disposed adjacently (fluid absorbent membrane may comprise adjacent absorbent membrane 544 and a reaction membrane 542, Para. 92 and Fig. 14).
With respect to Claim 22, LEE et al. teach of using a body fluid sample (paragraph 0058).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
With respect to the prior art, applicant has only argued how they think the prior references do not teach of the newly recited claim limitations. It is shown in the above rejection how the new combination of prior art read on the new claim limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797